DETAILED ACTION
Response to Arguments
1.	Applicants argue that the amendments to the claims clarify the claimed language and “respectfully requests the 35 U.S.C. 112, second paragraph rejections be withdrawn”.

1.	Although the amendments to the claims clarify some of the claimed language, it is still unclear as to which element the phrase “spacer thickness” refers and which limitation is claimed by said phrase.  For example “a spacer thickness is arranged”, as recited in claim 1, is unclear as to what is meant by arranging a thickness.


2.	Applicants argue that the assertion in the final office action that “two identical layers on top of each other does not produce a structure which is distinguishable from a structure which is formed with only one layer”, is erroneous.
Applicants argue that “Layer 14 of Enichlmair ‘939 cannot be related to two separate structures which have different functionality. Layer 14 is introduced as a transparent thin coating layer, which may typically be less than 30 pm thick, may be applied above for protection and/or for an optical modification, as noted in Enichlmair ‘939 [0029]. Enichlmair ‘939 is silent as to any diffuser property of layer 14. In general, a 
Applicants further argue that “claims 1 and 14 require the presence of two layers, i.e. both a transparent spacer layer and the diffuser. Only this combination yields the effect of limiting a spectral shift despite having incident light with a large range of incident angles. Thus, the combination of Enichlmair ‘939 and Hoffmuller or Enichlmair ‘583 would not direct one skilled in the art to arrive at each and every feature of the claimed 3D-Integrated optical sensor”.

2.	It is correct that claims 1 and 14 recite the presence of two layers, a transparent spacer layer and the diffuser.  However, paragraph [0063] of the present application recites that both layers are formed of the same material, epoxy or silicone.
The deposition of epoxy or silicone at different thicknesses on top of each other does not produce a structure which is distinguishable from a structure which is formed of the same thickness by making only one deposition of epoxy or silicone.  The courts are clear regarding “product by process” limitation:
	1.	Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by 



	2.	"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985) (citations omitted).Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983). 


3.	A claim to a product or apparatus must be distinguished structurally from the prior art. "[W]hen the prior art evidence reasonably allows the PTO to conclude that a claimed feature is present in the prior art, the evidence 'compels such a conclusion if the applicant produces no evidence or argument to rebut it.'" In re Crish, 393 F.3d 1253, 1259 (Fed. Cir. 2004) (quoting In re Spada, 911 F.2d 705, 708 n.3 (Fed. Cir. 1990)).   








Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
5/5/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800